Citation Nr: 0636545	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-17 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a disability of the 
cervical spine, to include post-operative residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The veteran was scheduled for a Travel Board hearing in 
February 2006 which was rescheduled at his request in July 
2006, but he did not report for his hearing.  He has not 
offered an explanation for his absence or requested that 
his hearing be rescheduled.  Accordingly, the Board will 
review his case as if he withdrew his request for a personal 
hearing.  See 38 C.F.R. § 20.704(d) (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of service induction, the veteran reported a pre-
service history of back problems but did not indicate whether 
it was his lower (lumbosacral) or upper (cervical) spine.  
His spine was noted to be normal.  Service medical records 
are negative for complaints of, treatment for, or a diagnosis 
related to a chronic cervical spine disorder.  

At the time of discharge, the veteran reported recurrent back 
pain and the military physician noted that the back pain was 
occasional and mild.  While this evidence suggest low back 
(rather than neck) complaints, the veteran should be asked to 
provide any evidence of pre-service treatment for cervical 
spine complaints, if available.

Next, the Board notes that the earliest post-service evidence 
of cervical spine disability does not antedate an on-the-job 
injury in March 1993.  Private clinical records on file 
indicate that the veteran filed a claim for Workers' 
Compensation related to that injury.  A March 1993 private 
medical report noted the foregoing cervical spine injury and 
indicated that there were no prior injuries (contrary to the 
contentions on appeal).  However, even though relevant, the 
records associated with the Worker' Compensation claim are 
not on file.  

Similarly, the veteran was awarded Social Security 
Administration (SSA) disability benefits in 1996 but the 
underlying medical records are not on file.  An effort must 
be made to obtain these records.  The duty to assist mandated 
by 38 U.S.C.A. § 5103A (West 2002) includes obtaining any SSA 
disability benefits award and the underlying medical records.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Voerth 
v. West, 13 Vet. App. 117, 121 (1999).

Since this claim must be remanded for procedural reasons and 
for further evidentiary development, the veteran should be 
afforded a VA examination to determine whether any current 
disability of the cervical spine existed prior to service, is 
related to the veteran's military service, or associated with 
a post-service on-the-job injury.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record. 

2.  The veteran should be requested to provide as 
much identifying information as possible any pre-
service cervical spine complaints.  If any 
records are identified, they should be associated 
with the claims file.

3.  The veteran should be requested to provide as 
much identifying information as possible 
concerning any Workers' Compensation claims he 
has filed since his discharge from military 
service in June 1971 relative to disability of 
his cervical spine, to include any claim filed 
for a job-related cervical spine injury in 
approximately March 1993.  This should include 
the claim number (which appears to be 936-00069) 
or other identifying information as to that claim 
as well as all clinical sources involved in 
treatment or evaluation relevant to either such 
injury or such claim.  Obtain any Workers' 
compensation decision and all associated records.  

4.  Thereafter, and whether any records are 
obtained, schedule the veteran for an appropriate 
VA medical examination to assess the nature, time 
of onset, and etiology of any current cervical 
spine disability.  

The examiner is asked to express an opinion as to 
the nature, time of onset, and etiology of the 
veteran's cervical spine.  Specifically, the 
examiner should render an opinion as to whether 
it is at least as likely as not that any cervical 
spine disorder that the veteran 
now has pre-existed military service, is of 
service origin, manifested within one year of 
service discharge in June 1971, or is related to 
a post-service on-the-job accident in 
approximately March 1993.

It is imperative that the examiner have access to 
and reviews the claims folder for the veteran's 
pertinent medical history. 

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If however, no opinion 
can be rendered, please explain why this is not 
possible.  

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  
If an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided. 

5.  Thereafter, readjudicate the claim.  If the 
benefit remains denied, prepare a Supplemental 
Statement of the Case (SSOC) and send it to the 
appellant and representative.  Also, provide an 
appropriate period of time to respond.   

When and if the case is returned to the Board, 
ensure that all volumes of the veteran's claim 
files are enclosed.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


